Citation Nr: 0815673	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess 10 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.H. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, in 
pertinent part, the RO granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 10 
percent rating effective March 9, 1995.  Thereafter, the 
veteran perfected an appeal as to the initial evaluation 
assigned for his service-connected lumbar spine disability.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In May 2000, the veteran testified during a personal hearing 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

In a July 2000 decision, the Board denied the veteran's claim 
of entitlement to an initial rating greater than 10 percent 
for degenerative arthritis of the lumbar spine.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2001 Order, the Court vacated 
the July 2000 Board decision and remanded this matter to the 
Board for readjudication.

In March 2002, the Board undertook additional development of 
the claim on appeal pursuant to the provisions of 38 C.F.R. § 
19.9 (2002) and Board procedures then in effect.  In August 
2003, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for completion of the actions 
requested.  At that time, it was noted that the provisions of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, had been 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In a December 2005 decision, the Board denied the veteran's 
claim of entitlement to an initial rating greater than 10 
percent for degenerative arthritis of the lumbar spine.  The 
veteran again appealed to the Court.  In a February 2007 
Order, the Court granted a October 2006 joint motion of the 
parties to vacate the Board's decision and remanded the claim 
for readjudication by the Board.

In April 2007, the Board remanded this matter for further 
development.  Thereafter, in a September 2007 supplemental 
statement of the case (SSOC), the AMC continued the denial of 
the claim for an initial rating in excess 10 percent for 
degenerative arthritis of the lumbar spine and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to September 26, 2003, the veteran's service-
connected degenerative arthritis of the lumbar spine was 
manifested by no more than lumbosacral strain with 
characteristic pain on motion.

3.  Since September 26, 2003, the veteran's service-connected 
degenerative arthritis of the lumbar spine was not manifested 
by findings of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In an August 1998 rating decision, the RO granted service 
connection for service connection for degenerative arthritis 
of the lumbar spine.  The veteran appealed the assignment of 
the initial evaluation for this benefit.  The veteran was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in February 2004 and June 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim. Thereafter, the 
claim was reviewed and a SSOC was issued in September 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The claim for an initial evaluation in excess of 10 percent 
for a lumbar spine disability is a downstream issue from the 
grant of service connection.  See Grantham v. Brown, 114 F.3d 
1156 (1997). VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected lumbar spine disability 
have been obtained and associated with his claims file.  He 
has also been provided with multiple VA medical examinations 
to assess the current severity of his service-connected 
lumbar spine disability.  Furthermore, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In an August 1998 rating decision, the RO assigned an initial 
10 percent rating for degenerative arthritis of the lumbar 
spine under Diagnostic Codes 5010-5295, effective March 9, 
1995.

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007)).  The appellant was notified of these new criteria in 
the July 2005 SSOC.  The current General Rating Formula for 
Diseases and Injuries of the Spine is discussed in detail 
below.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Under Diagnostic Code 5295, a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending in standing position, 
loss of lateral spine motion, unilateral, in standing 
position.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent), or severe (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The terms "slight", 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6.

Under the revised rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5242) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent rating when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, when muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A rating of 50 percent is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine.  A rating of 100 
percent is awarded for unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  Note (1) following the aforementioned criteria 
indicates that any associated neurological abnormalities, 
including but not limited to bowel or bladder impairment 
should be evaluated separately, under an appropriate 
diagnostic code.

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Under the revised rating criteria, normal range of motion of 
the thoracolumbar spine is as follows: flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  See 38 
C.F.R. § 4.71a, Plate V (2007).

Factual Background

During a June 1994 VA medical examination, the veteran's 
complaint of back pain of three years' duration was noted, 
but upon examination the joints were characterized as normal 
with no effusion, tenderness, or edema.  The examiner noted 
findings of full range of motion, indicated that lumbar spine 
X-ray findings were within normal limits, and listed a 
diagnosis of lumbar pain.  In a September 1994 VA treatment 
note, the examiner assessed back pain, but noted no 
limitations of motion of the back and described no symptoms 
or manifestations of that disability. 

The report of a September 1996 VA joints examination notes 
that the veteran described having had no back pain until 
approximately five years earlier, when, after prolonged duty 
filling sandbags, he noted the onset of low back pain.  He 
stated that the pain did not specifically limit him, but it 
was a nagging condition that definitely interfered with 
enjoyment of many of his activities including prolonged 
walking.  The veteran further indicated that he was employed 
as truck driver.  At the time of the examination the veteran 
reported that he was not taking any medication to control 
that pain, nor was he engaged in any physical therapy or back 
exercises.  Upon examination the veteran appeared to be 
healthy, and was cooperative with the examination.  No 
obvious structural abnormalities, muscle spasms, or 
tenderness to palpation were detected upon examination of the 
lower back.  Range of motion findings of the lumbosacral 
spine were listed as forward flexion - 95 degrees, backward 
extension - 35 degrees; right and left lateral flexion - 40 
degrees; and right and left lateral rotation - 35 degrees.  
No objective evidence of pain on motion was detected, and no 
neurological deficits were noted.  X-ray findings were 
essentially unremarkable, and revealed well-maintained disk 
heights, and normal configuration of the vertebral bodies, 
with no translation of the vertebral bodies and no evidence 
of fracture, dislocation, or developmental defects. The 
examiner diagnosed chronic lumbar strain.

In a July 1997 VA examination report, findings of back pain 
were noted.  VA treatment notes dated in June 1998 mention 
continued complaints of back pain.  A June 1998 VA X-ray 
report listed an impression of minimal osteoarthritic changes 
in the lumbar spine with slight narrowing of the L5-S1 
interspace.  Additional VA treatment notes dated in June 1998 
and March 1999 listed assessments of mild osteoarthritis of 
the lumbar spine.  In his September 1998 Notice of 
Disagreement the veteran asserted that he has muscle spasms 
in his back when he bends over, and with "lateral 
movements".

The veteran testified before the undersigned in May 2000 that 
he had not been treated for symptoms and manifestations of 
his back disability.  He reported that he experiences 
constant pain in the back if he does anything physical, if he 
walks for ten minutes or for a block, or if he sits for a 
long time.  He further stated that he had lost work as a 
truck driver because of his back pain, as "every time [he] 
drives it kill[ed him]," and after 20 to 30 minutes in a 
truck his back is "real bad".  He reported he had not 
worked since 1997.  An additional witness, T.H., testified 
that the veteran is unable to do anything other than read the 
newspaper because of constant pain.  The veteran also 
asserted that his back pain prevented him from working as a 
mechanic, which is the kind of work he performed while on 
active duty.  He also related that he had not worked since 
1997 because of a broken wrist.

An August 2002 VA lumbar spine X-ray report revealed findings 
of mild degenerative change that has mildly progressed since 
the previous study.  Complaints of back pain and X-ray 
findings reflective of lumbar degenerative arthritis were 
noted in a February 2003 VA general medical examination 
report.  Physical examination findings were noted as normal 
gait, stance, and coordination with no noted sensory or motor 
deficits.  X-ray findings revealed mild hypertrophic changes 
with mild narrowing of the disc spaces from L3 to S1.  The 
examiner diagnosed degenerative arthritis affecting the 
veteran's spine. 

In a February 2003 VA spine examination report, the veteran 
indicated that he had been laid off from his truck driving 
job in 1997 and that he hasn't been back to work secondary to 
the fact that his back bothered him when he sat in the truck 
for any extended period of time.  The veteran also reported 
that his back bothered him on a daily basis, that he must 
avoid lifting heavy objects, and that he cannot sit or stand 
for extended periods of time.  Physical examination findings 
were noted as some tenderness in the lower lumbar spine with 
no muscle spasms.  Range of motion findings of the 
lumbosacral spine were listed as forward flexion - 90 degrees 
with only mild discomfort, extension - 5 to 10 degrees; and 
inside bending - 10 degrees with mild discomfort.  The 
examiner listed an impression of lumbosacral strain of mild 
to moderate intensity.  Lumbar spine X-ray findings revealed 
some minimal anterior osteophytes with the disk space heights 
well maintained.  The examiner indicated that the veteran 
exhibited classic signs of lumbosacral strain.  It was 
further noted that the veteran reported that he was unable to 
work.  However, the examiner specifically indicated that the 
veteran reported being able to walk a significant distance as 
well as stand for a significant period of time without severe 
discomfort.  The examiner also indicated that the veteran 
exhibited a fairly good range of motion and was able to 
perform activities in the office which do not appear to be 
severely uncomfortable for him.  

In a July 2004 VA examination report, the veteran's 
subjective complaints included stiffness and pain, especially 
in the morning.  Range of motion measurements were listed as 
forward flexion - 80 degrees; backward extension - 40 
degrees; left and right lateral flexion - 50 degrees; and 
right and left rotation - 50 degrees.  No objective evidence 
of pain on motion was detected except for some mild 
exacerbation of the veteran's subjective pain with flexion.  
X-rays were essentially unremarkable, and showed well-
maintained disk heights and normal configuration of the 
vertebral bodies, with only minimal spurring at L5 with no 
anterior retrolisthesis of any lumbar vertebrae.  
Neurological testing did not reveal any radicular symptoms or 
findings.  The examiner listed an impression of generalized 
musculoskeletal complaints significantly of the lumbar spine. 

In the report of the most recent VA examination, conducted in 
August 2007, the veteran complained of low back pain that was 
a daily constant, deep ache of moderate severity with no 
radiating pain, numbness, flare-ups, or tingling in bilateral 
lower extremities.  The veteran noted a history of fatigue, 
decreased motion, stiffness, weakness, and pain.  Physical 
examination findings were noted as no abnormal spinal 
curvatures, no muscle spasm, no localized tenderness or 
guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour, waddling type gait, and normal 
posture.  Normal findings were revealed during motor, 
sensory, and reflex testing.  Objective abnormalities of the 
thoracic sacrospinalis were detailed as guarding, pain with 
motion, and tenderness.  The examiner noted that the veteran 
was observed changing positions and putting on socks and 
shoes without difficulty.  Thoracolumbar range of motion 
measurements were listed as forward flexion to 80 degrees 
with pain on motion and after repetitive use that began at 10 
degrees.  Additional loss of forward flexion with repetitive 
use was listed as 0 to 65 degrees.  Extension, right and left 
lateral flexion, and rotation were all to 25 degrees with 
pain on motion and after repetitive use that began at 20 
degrees.  No additional loss of motion with repetitive use 
was noted for these findings.  The examiner diagnosed 
degenerative arthritis of the spine.  It was noted that the 
veteran was not employed and had not applied for a job since 
1997.  The veteran reported that he was unable to work due to 
low back pain since 1997 and that he lives in a family owned 
hotel, helping out at the front desk in exchange for a room.  

In his August 2007 report, the examiner indicated that the 
veteran's usual activities were affected by his back 
disability.  However, after noting that he reviewed the 
record, the examiner detailed that the veteran presents with 
the ability to sit and change positions as well as 
demonstrates lumbar spine range of motion without significant 
pain.  The examiner opined that while the veteran may have 
experienced lumbar spine ache/pain as a truck driver, it does 
appear that there may be other positions the veteran may be 
employed in that do not require long distance driving on 
bumpy roads.  It was further noted that the veteran is able 
to man the front desk at a family business, a job which does 
not require heavy lifting, and that other positions that may 
be considered would be any type of office or computer work 
that would allow for stretch breaks.  From the perspective of 
the veteran's unemployability, the examiner noted that the 
veteran has not explored his options by applying for any 
positions since 1997.  The examiner also indicated that the 
veteran's lumbar spine disability does not require sedating 
medication for pain management and does not cause flares that 
would cause absenteeism in a workplace. 

Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for the veteran's degenerative 
arthritis of the lumbar spine.

The veteran's lumbar symptomatology continues to meet or more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Codes 5010-5295. See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5295 (2002).  Evidence of record 
during this time period shows that the veteran suffers from 
chronic low back pain with pain on motion but objective 
medical findings do not show that the veteran's symptoms 
equate to lumbosacral strain with muscle spasm on extreme 
forward bending in standing position, loss of lateral spine 
motion, unilateral, in standing position.  Similarly, there 
is no medical evidence that the veteran exhibits symptoms 
comparable with severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Additionally, the February 2003 VA examiner specifically 
characterized the veteran's lumbosacral strain as having a 
mild to moderate intensity.  The Board also notes that there 
is no x-ray evidence of significant degenerative arthritis of 
the spine during this time period.  Consequently, a rating of 
more than 10 percent is not warranted under the criteria set 
out in Diagnostic Code 5010, as there is no x-ray evidence of 
the involvement of two or more major or minor joints.

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 10 percent 
under Diagnostic Codes 5010-5295 for this time period.  Other 
Diagnostic Codes for the lumbar spine, which might provide a 
higher disability rating, are also not applicable.  Further, 
it is not shown that the veteran's service-connected lumbar 
disability includes ankylosis of the lumbar spine, moderate 
limitation of motion, intervertebral disc syndrome, or 
fracture of the spinal vertebra. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295 (2002).

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, the Board notes that none of the 
evidence of record shows findings of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. The General Rating Formula 
essentially removes the subjectivity in determining the 
severity of any loss of motion, and under the new criteria, 
these findings continue to support a 10 percent evaluation 
for orthopedic symptoms.  An evaluation in excess of 10 
percent is not warranted under the rating criteria currently 
in effect.  The Board also notes that there are no objective 
compensable neurologic manifestations associated with the 
veteran's service-connected lumbar spine disability 
documented in the competent medical evidence of record.  
Consequently, the veteran's service-connected degenerative 
arthritis of the lumbar spine does not meet or more nearly 
approximate the criteria for a rating in excess of 10 percent 
rating under Diagnostic Code 5242.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5242 (2007).

Regardless of whether the former or revised criteria are 
considered, an evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's coordination, gait, and stance were noted to be 
normal in the February 2003 VA general medical examination 
report.  No objective evidence of pain on motion was detected 
except for some mild exacerbation of the veteran's subjective 
pain with flexion in the July 2004 VA examination report.  
However, findings of pain on motion, guarding, and tenderness 
as well as additional loss of motion with forward flexion to 
65 degrees after repetitive use were noted in the August 2007 
VA examination report.  The examiner further noted that the 
veteran's usual daily activities were affected by his 
service-connected lumbar spine disability. 

While the veteran has asserted experiencing pain, fatigue, 
weakness, stiffness, and limitation of motion and objective 
medical evidence documents findings of pain on motion, 
guarding, and tenderness as well as additional limitation of 
lumbar spine motion with repetitive use, the evidence 
reflects that the currently assigned 10 percent rating 
properly compensates him for the extent of pain and 
functional loss resulting from any such symptoms.  Even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under any 
diagnostic criteria discussed in detail above.  There are 
also no medical findings of record that indicate that the 
veteran's arthritic pain is so disabling actually or 
effectively result in flexion limited to 60 degrees-the 
requirement for the next higher 20 percent rating under the 
current General Rating Formula.  

The Board further recognizes that the veteran's daily 
activities are affected by his service-connected back 
disability.  However, numerous VA examiners have specifically 
commented on the veteran's ability to easily sit, change 
positions, remove his shoes, and demonstrate lumbar spine 
range of motion without significant pain as well as discussed 
the veteran's own subjective reports of being able to stand 
and walk a significant distance without severe discomfort.  
After considering the effects of the pain, tenderness, and 
limitation of function, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an rating in excess of 10 
percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As a final matter, the Board notes that the veteran has not 
been found to have ankylosing spondylitis or intervertebral 
disc disease of the lumbosacral spine. Competent medical 
evidence of record shows no findings of a Consequently, the 
provisions for evaluating intervertebral disc syndrome are 
not for application for the veteran's service-connected 
degenerative arthritis of the lumbar spine for the time 
periods in question.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective from September 23, 2002 to September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007) (effective from 
September 26, 2003).

The Board further acknowledges the veteran's contentions that 
his lumbar spine disability is more severely disabling.  
However, the veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, the Board has reviewed the rating criteria 
prior to and effective from September 26, 2003, and finds 
that there is no basis upon which to award the veteran a 
rating in excess of 10 percent for her service-connected 
lumbar disability.  For all the foregoing reasons, the 
veteran's claim for entitlement to an initial rating in 
excess of 10 percent for degenerative arthritis of the lumbar 
spine must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected lumbar spine disability that 
would take his case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Evidence of record 
indicates that the veteran has repeatedly asserted that he 
has been unable to work since 1997 due to his service-
connected lumbar disability.  During his May 2000 hearing, 
the veteran testified that he lost his job after breaking his 
wrist during a work accident.  He further indicated that his 
service-connected back disability prevents him from working 
as a mechanic or as a truck driver.  However, in the February 
2003 VA spine examination, the examiner specifically 
indicated that the veteran reported being able to walk a 
significant distance and to stand for a significant period of 
time without severe discomfort.  It was further detailed that 
the veteran could exhibit a fairly good range of motion as 
well as perform activities in the office which do not appear 
to be severely uncomfortable for him.  In the August 2007 VA 
examination report, the examiner thoroughly discussed the 
veteran's employability in relation his service-connected 
spine disability, opining that there were other positions 
that the veteran may be employed in that do not require long 
distance driving on bumpy roads.  The examiner clearly noted 
that the veteran could try any type of office or computer 
work that would allow for stretch breaks.  In this case, the 
Board has determined that evidence does not reflect that the 
veteran's service-connected lumbar spine disability causes 
marked interference with employment.  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


